Citation Nr: 1431409	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for a verruca plantaris/keratosis of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 2004 to November 2004 and on active duty from January 2005 to March 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDING OF FACT

The verruca plantaris/keratosis of each foot is manifested by pain and tenderness.


CONCLUSION OF LAW

Throughout the initial rating period, the criteria for a 10 percent rating, but not higher, for verruca plantaris/keratosis of each foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 7804, 7819 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO's May 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in March 2010 to determine the severity of his bilateral foot disability.  The report of this examination is adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that his bilateral foot disability has increased in severity since the March 2010 VA examination.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's foot disability is rated as noncompensable under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7819.  Under Diagnostic Code 7819, benign skin neoplasms are to be rated on the basis of disfigurement of the head, face, or neck; scars; or impairment of function. 

Under the criteria for rating skin disabilities, scars, other than on the head, face, or neck, that are deep and nonlinear warrant a 10 percent rating if the area or areas affected are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars, other than on the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

A 10 percent rating may be assigned for one or two scars that are unstable or painful.  A 20 percent rating is warranted when there are three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran was awarded service connection for bilateral verruca plantaris/plantar keratosis in July 2009 and received a noncompensable rating.  He now seeks a compensable rating.

The Veteran reported to a private physician in March 2008 that the lesions on his feet had become so painful that he was unable to run.  VA treatment records from June 2009 to December 2009 indicate that the Veteran presented with a callous formation under each foot that was getting worse.  There was a sharp, aching pain that was aggravated after activity.  The callous formation was a recurring condition that caused such impairment that the Veteran was unable to walk with any degree of comfort.  VA treatment records from February 2010 to December 2012 again reveal consistent complaints of bilateral foot pain.  

The Veteran was afforded a VA examination in March 2010.  He reported that he worked on his feet all day.  He wore leather boots with orthotics, but his feet continued to be painful by the end of the day.  He stated that in his left foot, he had pain and fatigability while standing and walking.  In his right foot, he had pain, stiffness, fatigability, weakness, and lack of endurance while standing and walking.  He had flare-ups of both feet at least once per week.  He was able to stand three to eight hours per day with only short rest periods.  He had no limitations on walking as long as he used orthotics and had rest periods.  

Upon examination, the Veteran's feet had tenderness and abnormal weight bearing.  There were a tender callosity at the third metatarsal bilaterally and very minimal callous formation at the heels.  The examiner noted that the Veteran's bilateral foot condition had significant occupational effects.  It resulted in decreased mobility, decreased manual dexterity, and pain.  

At a January 2013 hearing, the Veteran testified that running was extremely difficult and painful and that walking was uncomfortable at best.  He had to remove calluses from his feet almost weekly.  He wore orthotics in his shoes and tried to stay off his feet.  

The Veteran has consistently reported pain in both feet throughout the period of the claim.  He has pain upon standing, walking, and running, and both feet are callused and tender.  As such, the Board has determined that a 10 percent rating is warranted for each foot throughout the initial rating period by analogy to a painful scar under Diagnostic Code 7804.  A higher rating of 20 percent is not warranted because there is no evidence of disfigurement or limitation of motion, and the calluses are not unstable.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the manifestations of the Veteran's disability are contemplated by the schedular criteria.  The Board acknowledges that the Veteran has persistent pain that impacts his ability to engage in certain activities.  Nevertheless, his level of impairment is specifically contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing determination, the Board has considered the doctrine of reasonable doubt, but has determined that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for each foot.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The Board having determined that the verruca plantaris/keratosis of the Veteran's feet warrants a 10 percent rating, but not higher, for each foot, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


